COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-310-
CV



IN RE WARRANTECH CORPORATION, 				         RELATORS

WARRANTECH CONSUMER PRODUCT 

SERVICES, INC., AND WARRANTECH 

HELP DESK, INC.	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus 
and supplemental petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus and supplemental petition for writ of mandamus are denied.
  Additionally, the court vacates that portion of its January 10, 2006 order that stayed the trial court’s December 21, 2005 order in Cause No. 17-195121-02.

Relators shall pay all costs of these original proceedings
, for which let execution issue.





DIXON W. HOLMAN

JUSTICE





PANEL A
: HOLMAN, J.; CAYCE, C.J.; and GARDNER, J.



GARDNER, J., would request oral argument on relators’ original petition and would deny relators’ supplemental petition.



DELIVERED: April 27, 2006



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.